Citation Nr: 0906967	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for Alzheimer's disease, 
claimed as due to, or aggravated by, a head injury in 
service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision of the Pittsburgh, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his July 2006 VA Form 9, the veteran requested a hearing 
before the Board.  In December 2006, he advised (by letter) 
that he would not be able to attend the hearing.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

At the outset it is noteworthy that prior Board decisions in 
March 1981 and December 1982 had denied, and declined to 
reopen, respectively, a claim of service connection for 
residuals of skull fracture, essentially based on a finding 
that such disability was not shown.  Inasmuch as the claim on 
appeal addresses service connection for Alzheimer's disease 
(which was not the subject of a prior final adjudication) it 
is a new claim, and requires de novo review (as the RO has 
done).  

The Veteran's complete service treatment records (STRs) are 
unavailable, and were likely destroyed by the 1973 fire at 
the National Personnel Records Center in St. Louis.  A 
service personnel record shows that the Veteran was a 
"patient" in service for 7 months; and alternate source 
STRs received in 1986 reveal that he was injured in an 
aircraft accident in service, sustaining facial burns and 
possible skull fracture.  

The Veteran's Alzheimer's is well-documented; it has been 
clinically noted since, at least, September 2000.  It is 
alleged by (and on behalf of) the Veteran that his head 
injury in service caused, or contributed to cause or 
aggravated, his Alzheimer's.  In support of his claim he has 
submitted textual evidence suggesting there is a nexus 
between head trauma and subsequently developing Alzheimer's.
The Veteran has not been examined by VA to determine whether 
there is indeed a nexus between his head trauma in service 
and his Alzheimer's.  In McClendon v. Nicholson, 20 Vet. App. 
79 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that a VA medical examination to secure a nexus 
opinion is necessary when there is: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
[there is] insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  The Court 
has held that the requirement that a disability "may be 
associated" with service is a "low threshold" standard.  

Inasmuch as there is evidence the Veteran sustained head 
trauma in service, evidence that he now has Alzheimer's, and 
evidence suggesting the two may be related, the low threshold 
standard of McClendon is met.  

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, to include how disability ratings and effective dates 
are determined.  The Veteran has not been notified of the 
criteria for establishing disability ratings or an effective 
dates of award.  Since the case is being remanded anyway, the 
RO will have the opportunity to correct such notice defect.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send the Veteran a 
letter providing him the complete notice 
required in claims seeking service 
connection under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91, i.e., 
specifically including how ratings for 
Alzheimer's disease and effective dates of 
awards are determined.  He and his 
representative should have opportunity to 
respond.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
specialist (psychiatrist or neurologist) 
to determine the likely etiology of his 
Alzheimer's disease.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  Based 
on an examination of the Veteran and 
review of the claims file (to include the 
textual evidence the Veteran has 
submitted), the examiner should provide an 
opinion responding to the following 
questions: 

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's Alzheimer's disease was caused 
in whole, or in part, by his acknowleged 
head injury (in an airplane crash) in 
service?  

If the answer to the question above is no, 
was the Alzheimer's disease aggravated by 
the head injury in service?  If so, please 
indicate the degree of disability that is 
due to aggravation.  

The examiner is asked to explain the 
rationale for all opinions given, and is 
asked to specifically comment on the 
textual evidence submitted by/on behalf of 
the Veteran.

3.  The RO should then re-adjudicate the 
claim of service connection for 
Alzheimer's.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

